Citation Nr: 0009563	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-10 402	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts




THE ISSUE

Entitlement to an initial evaluation greater than 40 percent 
for type I diabetes mellitus.




ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1993 to 
December 1995.

This appeal arises from an August 1996 rating decision 
rendered by the Boston, Massachusetts, Regional Office (RO) 
of the Department of Veterans Affairs (VA), granting service 
connection for type I diabetes mellitus and assigning an 
initial disability evaluation of 20 percent for the disorder, 
effective December 1995.  The veteran disagreed with that 
initial evaluation, and a 40 percent evaluation was 
subsequently assigned in a June 1997 rating action, effective 
from December 1995.  

The Board remanded the case in June 1998 for further 
development of the evidence.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an increased evaluation of a diabetes 
disability has been developed.  

2.  Service-connected type I diabetes mellitus is manifested 
primarily by two to three insulin injections daily and a 
restricted diet.


CONCLUSION OF LAW

The criteria for an evaluation greater than 40 percent for 
service-connected type I diabetes mellitus is not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (1995); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995) (holding that 
when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open).  He has not alleged that 
any records of probative value which are not already 
associated with his claims folder are available and should be 
obtained by the RO.  The Board accordingly finds that the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a) (West 
1991), with regard to this claim has been satisfied.

The veteran's service medical records (SMRs) show that he was 
first assessed with symptoms of diabetes mellitus in August 
1995.  He was hospitalized and diagnosed with insulin 
dependent diabetes.  He was separated from active duty in 
December 1995 and filed a claim for service connection for a 
diabetes in May 1996.  In a rating action dated August 1996, 
the RO established service connection and assigned a 20 
percent evaluation effective December 1995.  The veteran 
disagreed with the initial 20 percent evaluation, and this 
appeal ensued  A 40 percent evaluation was assigned in a June 
1997 rating action, effective December 1995.  

The severity of diabetes mellitus is ascertained, for VA 
rating purposes, by application of rating criteria set forth 
in the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
§4.119 (1999) (hereinafter Schedule).  These criteria are 
based on the average impairment of earning capacity, 38 
U.S.C.A. § 1155 (West 1991), and are set forth under separate 
diagnostic codes identifying various disabilities.  38 
C.F.R., Part 4 (1999).  The criteria for rating diabetes 
mellitus is presented under Diagnostic Code 7913.  

The veteran filed his claim in February 1996.  Revisions to 
the regulations pertaining to the endocrine system, including 
the criteria for evaluating diabetes mellitus, were made 
effective in May 1996.  The Board notes that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
should be applied unless provided otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Accordingly, the 
Board will consider the claim for a initial rating greater 
than 40 percent under both the old and the new criteria for 
rating diabetes mellitus.  The Board notes that the veteran 
will not be prejudiced by the Board's action in this regard 
because the RO considered both criteria in evaluating the 
service-connected type I diabetes mellitus and provided the 
veteran with notice of both versions of the rating criteria 
in June 1997 supplemental statement of the case and therefore 
due process requirements have been met.  See VAOPGPREC 11-97 
(March 25, 1997); Bernard v. Brown, 4 Vet App. 384, 393-94 
(1993); Karnas v. Derwinski, 1 Vet App. 308, 312-13 (1991).

Prior to the May 1996 revisions to the rating criteria, 
diabetes mellitus was evaluated as 100 percent disabling for 
a pronounced degree of severity, where the disorder 
uncontrolled, that is, with repeated episodes of ketoacidosis 
or hypoglycemic reactions, restricted diet and regulation of 
activities; with progressive loss of weight and strength, or 
with severe complications.  A severe degree of disability, 
with episodes of ketoacidosis or hypoglycemic reactions, but 
with considerable loss of weight and strength, and with mild 
complications, such as pruritus ani, mild vascular 
deficiencies, or beginning diabetic ocular disturbances was 
evaluated as 60 percent disabling.  A moderately severe 
disability, that is one that required a large insulin dosage, 
restricted diet, and careful regulation of activities, i.e. 
avoidance of strenuous occupational and recreational 
activities, was evaluated as 40 percent disabling.  A note 
stated that definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment, or 
definitely established arteriosclerotic focalizations would 
be rated separately.

Under the revised criteria, diabetes mellitus is evaluated as 
100 percent disabling when it requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalization per year, or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and 
strength, or complications that would be compensable if 
separately evaluated.  A disability that requires insulin, a 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalization per year, or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, is rated as 60 percent 
disabling.  A disability that requires insulin, restricted 
diet, and regulation of activities is evaluated as 40 percent 
disabling.  A note further states that compensable 
complications of diabetes are to be separately rated unless 
they are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted, in 
pertinent part, that there is a "distinction between an 
original rating and a claim for an increased rating" and 
that this distinction "may be important . . . in terms of 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126 (emphasis in original).  In 
Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, 12 Vet. App. at 126.  Concerning this 
difference, the Court stated that the distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether an original rating on appeal was 
erroneous . . . ."  Id.

In addition, the Court concluded in Fenderson that the RO did 
not provide the appellant with a correct statement of the 
case (SOC) concerning an issue because in addressing that 
issue the RO "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' . . . rather than as 
a disagreement with the original rating award, which is what 
it was."  Fenderson, 12 Vet. App. at 132. (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a SOC.  
Id.

The Board concludes that this case may be distinguished from 
Fenderson with regard to the SOC because the RO identified 
the issues on appeal in the statement of the case and 
supplemental statements of the case not as claims for an 
"increased" disability rating for the service-connected 
diabetes mellitus but rather as "Evaluation of" the 
service-connected diabetes mellitus.  More importantly, as 
noted above, the RO provided the appellant with the 
appropriate applicable regulations and an adequate discussion 
of the basis for the RO's assignment of the initial 
disability evaluation.  Consequently, the Board sees no 
prejudice to the appellant in recharacterizing the issue on 
appeal to properly reflect the appellant's disagreement with 
the initial disability evaluation assigned for his service-
connected condition.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

With regard to the evidence "that can be used to decide 
whether an original rating on appeal was erroneous", the 
Board notes that, in this case, since the disorder was 
diagnosed in service in 1995 and the veteran claimed service 
connection for it within one year of discharge, the evidence 
most contemporaneous with the end of service and the original 
adjudication of his claim will be most probative of the 
matter to be decided.  Fenderson, 12 Vet. App. at 
126 . . . ."  Subsequent medical reports dated during the 
appeal period will be relevant to the whether a "staged" 
rating is appropriate in this case.

The veteran's SMRs include a copy of a medical board report, 
dated September 1995, which shows that the veteran became ill 
in August 1995, with vague symptoms of generalized fatigue, 
increased thirst, increased frequency and volume of 
urination, and a weight loss of six pounds, as well as 
general nausea.  He was referred to the Naval Hospital where 
he was found to be hyperglycemic with several sugars in the 
300 - 420 range, and he was admitted for care and therapy.  A 
diagnosis of insulin dependent diabetes mellitus was 
subsequently rendered.  A Physical Evaluation Board (PEB) 
report, dated October 1995, shows that he was diagnosed with 
insulin dependent diabetes and was determined to be medically 
unfit for duty.

The evidence subsequent to service includes a report dated 
June 1996 of a VA medical examination.  The examiner noted 
that the veteran had developed type I diabetes mellitus in 
September 1995 and that he had many acute symptoms, including 
a 6 pound weight loss and polyuria at that time.  The 
examiner also noted that the veteran had been taking insulin 
injections two or more times per day, and that his weight was 
reportedly 134 pounds.  He did not know what ketoacidosis was 
when asked and reported "mild low blood sugar symptoms after 
a delayed meal in the past."  It was noted that he reported 
having a restricted diet/regulation of activities.  The 
examiner stated that the veteran had no anal pruritus and no 
vascular deficiencies or diabetic ocular disturbances that he 
was aware of.  

VA outpatient treatment records show that the veteran was 
seen in February 1997 for nutrition education.  He reported 
having some low blood glucose signs and symptoms, easily 
relived with carbohydrates, and that his blood glucose 
readings varied from a low of 60 to a high of 400.  The 
veteran reported a 2.5 pound weight loss, and his weight was 
recorded as 140.5.  Under the assessment section of the 
report, it was noted that there was poor glycemic control 
related to skipped insulin dose and food and drinking habits.  
His diet was restricted to a 2000 calorie ADA [American 
Diabetes Association] diet, with a prohibition on 
conc[entrated] sweets.  An endocrinology note of the same 
date notes that the veteran last Hemoglobin A1c (glycosylated 
hemoglobin [A1c]) was 10.5 in January 1997, and that he 
admitted to some episodes of low blood glucose during sleep, 
but not for several months.  He also reported having low 
blood glucose at 11AM.  

A diabetes clinic note dated November 1997 shows that the 
veteran was "not seen here or elsewhere since February 
1997".  He complained of nocturia zero to one time per night 
and admitted to being thirsty.  He reported working as a 
housepainter, working out at the gym, and going to night 
school for computers.  His blood glucose was reported as 61, 
and he had no complaints.  

A January 1999 note reveals that he underwent home blood 
glucose testing / meter training.  A nutrition note of the 
same date notes the veteran had no change in his insulin 
dose, that he denied reactions, and was still working as a 
painter.  He also reported staying active, was on a soccer 
team, and skied on the weekends.  His fasting blood glucose 
was "still 200 plus".  His weight was 146.5 pounds, noted 
to be up five pounds in two years.  Another January 1999 note 
reveals that he reported mild polydipsia and polyuria, blood 
glucose readings mostly in the mid to high 200 range.  The 
veteran reported midday feelings of low blood sugar when 
working actively.  It was noted that he continued to work as 
a painter, with physical work most days.  He also noted mild 
transient tingling of his toes.  There were reportedly no 
skin problems, no know infections, no visual complaints.  His 
A1c was reported as 9.4.  Goals of fasting blood glucose 
under 130, and post-prandial blood glucose of less than 160 
were discussed, as well as an A1c goal of under 8%.  

A note dated March 1999 reveals that the veteran denied 
dizziness or any hypoglycemic reactions.  An April 1999 
record shows that the veteran's blood glucose reading in the 
office that day was 34, with a verification of 35.  The 
assessment was hypoglycemia in the setting of insulin and 
delayed meal.  After glucose treatment, his 20 minute post 
prandial reading was 75.  A nutrition follow up, also dated 
April 1999, notes that the veteran still had the occasional 
hypoglycemic reaction, and that he takes insulin and may not 
eat right away, which is his main time for reaction.  His 
weight was recorded as 146 pounds, "stable", his A1c was 
noted to be 10.2, and he was reportedly educated on the 1800 
calorie America Diabetes Association diet.  It was noted that 
his carbohydrate distribution was 75 grams at breakfast, 60 
grams at lunch, and 45 grams at dinner, when he ate breakfast 
on time.  It was also noted that he needed to be more 
consistent with his intake to avoid bouncing of his blood 
sugar readings.  The examiner reported that he may do better 
with a change in diabetes management to a 'sliding scale' 
insulin dosage system.  An additional record dated April 1999 
noted that the veteran reported occasional hypoglycemic 
reactions, and that he was still active in sports, especially 
soccer.  

Records dated August 1999 reveal that his fasting blood 
glucose was 220 and that he denied increased thirst, 
urination, or blurred vision.

The report of an August 1999 VA examination is also of 
record.  That report shows that the veteran did not manifest 
episodes of ketoacidosis, although he did manifest 
hyperglycemia.  He also reported episodes of hypoglycemia, 
manifested with increased headache, increased thirst, 
confusion and slight mental status changes.  He reported 
being on a diabetic diet, and having a stable weight for the 
last six to twelve months.  The examiner noted that his job 
as a computer technician did not appear to be affected by his 
diabetes disability.  The examiner also noted that he 
occasionally complained of blurring of vision, which was a 
transient phenomenon and lasted for about 10 to 15 seconds, 
and usually was associated with high blood sugars.  He denied 
any respiratory, cardiac, or neurological symptoms.  The 
examiner noted that the veteran reported injecting insulin 
twice a day, occasionally administering more.  He also 
reported seeing a diabetic care provider every three months, 
and he denied any other symptoms.  The findings on physical 
examination revealed that his weight was 151 pounds, his 
neurological examination was completely unremarkable, and his 
eye examination was also completely unremarkable.  The 
examiner also stated that "he was seen by an ophthalmologist 
approximately two months ago, and was told that there were no 
signs of diabetic retinopathy."  His January lab studies 
reportedly did not show signs of kidney impairment.  His A1c 
was reported as in the range between 10 and 10.2, and was 
noted to be "not very good".  His urinalysis was reportedly 
negative for protein.  The examiner noted that, in 1996, the 
veteran's urine revealed a trace amount of protein, but that 
several urine tests were negative for proteinuria.  The 
examiner concluded that the veteran had a four year history 
of insulin-dependent diabetes mellitus, with no signs of 
complications.  An addendum to the report noted that the 
veteran's microalbumin was less than 0.6, which was noted to 
be normal, and that his A1c was 10.4, which was noted to be 
poor.

The evidence does not show that an evaluation greater than 40 
percent is warranted under either the old or new rating 
criteria.  Under the regulations in effect prior to May 1996, 
the evidence does not show that a pronounced or severe level 
of disability was manifested.  That is, although the evidence 
shows that the veteran does report some hypoglycemic 
reactions, and although he is following a 2000 calorie 
diabetic diet, the evidence does not show that he is forced 
to regulate his activities.  The Board notes that "careful 
regulation of activities" was described under Diagnostic 
Code 7913 as "avoidance of strenuous occupational and 
recreational activities".  In fact, the evidence shows that 
he worked as a housepainter, which was described as physical 
work, on most days, in a January 1999 note.  In addition, the 
record also shows that he was active in sports, including 
soccer and skiing as well as working out at a gym.  
Additionally, the report of his August 1999 VA examination 
indicates that his diabetes disability does not appear to 
interfere with his current job as a computer technician.  

Moreover, the record does not show a loss of weight or 
strength.  Although the veteran at one time reported a 2.5 
pound weight loss, his weight was shown to increase from a 
low of 134 at diagnosis to 151 in August 1999, with weights 
of  140.5 recorded in February 1997, 146.5 in January 1999, 
and 146 in April 1999, which was noted to be "stable".  
Further, the veteran's weight was noted to be stable over the 
last six to twelve months in the report of his August 1999 VA 
examination.  

In addition, the record does not show that a diabetes 
disability with severe or mild complications is manifested.  
The Board notes that his latest urinalysis was noted to be 
negative for protein, and although trace amounts of protein 
were noted in 1996, subsequent urinalysis revealed that no 
proteinuria was manifested, and that his current microalbumin 
studies were normal.  The August 1999 VA examiner noted that 
his recent laboratory studies did not show signs of kidney 
impairment.  No episodes of ketoacidosis were shown.  The 
veteran denied respiratory and cardiac symptoms.  Although he 
reported mild transient tingling of the toes in a January 
1999 note, the August 1999 report shows that he also denied 
neurological symptoms, and that physical examination of his 
neurological system at that time was completely unremarkable.  
Additionally, although the veteran occasionally complained of 
blurring of his vision, which was a transient phenomenon that 
lasted for about 10 to 15 seconds, and was usually associated 
with high blood sugars, the examiner noted that the veteran's 
eye examination was unremarkable.  Further, the examiner 
noted that the veteran had recently seen an ophthalmologist 
and was reportedly told there were no signs of diabetic 
retinopathy.  In conclusion, the examiner stated that the 
veteran had no signs of complications. 

The Board also notes that the June 1996 VA examination report 
reveals that no prius ani, vascular deficiencies, or diabetic 
ocular disturbances were manifested.  As indicated above, a 
100 percent evaluation under the old regulations contemplates 
the regulation of activities, with progressive loss of 
weight, or a disability with severe complications, none of 
which is shown by the evidence of record.  In addition, a 60 
percent evaluation for a severe disability contemplates a 
considerable loss of weight, with mild complications such as 
pruritus ani, mild vascular deficiencies, or beginning ocular 
disturbances, again, none of which is shown in this case.  In 
summary, the preponderance of the evidence is against the 
veteran's claim that an evaluation greater than 40 percent is 
warranted for a diabetes disability under the criteria in 
effect prior to the revisions of May 1996.  

Turning to the new regulations, the Board notes that the 
evidence similarly does not show that an evaluation greater 
than 40 percent is warranted.  Specifically, although the 
veteran's diabetes disability requires more than one daily 
injection of insulin and a restricted diet, it does not 
require the regulation of activities (avoidance of strenuous 
occupational and recreational activities), as discussed 
above.  In addition, the evidence does not show that he 
manifested episodes of ketoacidosis or hypoglycemic reactions 
requiring at least three hospitalizations per year, or weekly 
visits to a diabetic care provider, plus either progressive 
loss of weight and strength, or complications that would be 
compensable if separately evaluated, so that a 100 percent 
evaluation is warranted under the new regulations.  
Additionally, the evidence does not show twice monthly visits 
to a diabetic care provider, or complications, so that a 60 
percent evaluation is warranted.  

The veteran reported experiencing hypoglycemic reactions when 
taking his insulin without eating breakfast and that he 
manifested a blood glucose reading of 34 in a April 1999 
note.  However, the Board notes that it has neither been 
alleged nor shown that he was hospitalized for hypoglycemia.  
In fact, the record shows that hypoglycemia in April 1999 was 
relived by glucose treatment.  In addition, the August 1999 
report shows that the veteran was not hospitalized for 
ketoacidosis.  Additionally, the record shows that he reports 
visiting his diabetic health care team once every three 
months, not weekly or twice per month.  Further, although the 
veteran contends that his activities are regulated to the 
extent that he must treat his diabetes and follow a diabetic 
diet, exercise, and record keeping lifestyle, his activities 
are not regulated to the extent contemplated by the Schedule, 
as discussed above.  In addition, also as discussed above, 
the evidence does not show a loss of weight.  Thus, the 
evidence similarly does not show that an evaluation greater 
than 40 percent is warranted under the regulations in effect 
subsequent to the May 1996 revisions, and the preponderance 
of the evidence is against the veteran's claim.  Moreover, 
because the evidence does not show an increase or decrease in 
the level of a disability during the course of the appeal 
period, the Board concludes that a "staged" rating is not 
appropriate in this case, and the RO properly assigned a 40 
percent initial rating effective from December 1995.


ORDER

An evaluation greater than 40 percent for type I diabetes 
mellitus is denied.  



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals

 

